


110 HR 6542 IH: To authorize the Board of Regents of the Smithsonian

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6542
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Board of Regents of the Smithsonian
		  Institution to plan, design, and construct laboratory and support space to
		  accommodate the Mathias Laboratory at the Smithsonian Environmental Research
		  Center in Edgewater, Maryland.
	
	
		1.Authorizing Board of Regents
			 of Smithsonian Institution to Construct Laboratory and Support Space at
			 Smithsonian Environmental Research CenterThe Board of Regents of the Smithsonian
			 Institution is authorized to plan, design, and construct laboratory and support
			 space to accommodate the Mathias Laboratory at the Smithsonian Environmental
			 Research Center in Edgewater, Maryland.
		2.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out section 1—
			(1)$3,500,000 for
			 fiscal year 2009; and
			(2)an aggregate
			 amount of $37,500,000 for all succeeding fiscal years.
			
